 656DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDSynergy Gas Corporationa/k/a GloverBottled GasCorp.andLocal 282, International'Brotherhoodof Teamsters,,Chauffeurs, 'Warehousemen andHelpers of America.Case 29-CA-1258517 April 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND CRACRAFTUpon a charge filed by the Union on 19 August1986 and an amended charge filed on 26 September1986, the General Counsel of the National LaborRelations Board issued a complainton 3 October1986 against the Company, the Respondent,alleg-ing that it has violated Section 8(a)(1) and (5) ofthe National Labor Relations Act.The complaint alleges that, on 6 February 1986,followinga Board electionin Case 29-RC-5495,the Union was certified as the exclusive collective-bargaining representative of the Company's em-ployees in the unit found appropriate. (Officialnotice is taken of, the "record" in the representationproceeding as defined in the Board's Rules andRegulations,Secs. 102.68 and 102.69(g), amendedSept. 9, 1981, 46 Fed.Reg. 45922 (1981);FrontierHotel,265 NLRB 343 (1982). The complaint fur-ther alleges that since 9 April 1986 the Companyhas refused to bargain with the Union. Since 1 July1986 the - Union has requested the names and ad-dresses of the employees in the unit, and the Re-spondent has refused to provide them. On 16 Octo-ber 1986 the Respondent filed its answer admittingin part and denying in part the allegations in , thecomplaint.On 27 January 1987 the ` General Counsel filed aMotion for Summary Judgment. On 2 February'1987 the Board issued an order transferring theproceeding to theBoardand a Notice to ShowCause why the motion should not be granted. TheCompany filed a response on 16 March 1987.'iTheRespondent's response is titled"Respondent'sOpposition toMotion for Summary Judgment and Issuance of Decision and Order"The response raises two issues.The Respondent contends that the identity of the Union has changed inthat Local 282 IBT was the certified bargaining agent of the employeesin the bargaining unit,but the Respondent received written requests forbargaining from Building Material'Teamsters,Local 282Wehave exam-ined the'letters requesting bargaining and find that the Respondent couldnot have reasonably doubted the identity of the Union. Each letter bearsalong,its leftmargin the phrase "Affiliated with the International Broth-erhood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica!'; and the Teamsters'"horsehead" logo.The Respondentalso contendsthat two affidavits, relied on by theGeneral Counsel to show that the Respondent was requested to bargainand did not, are invalid because they were given "on information andbelief."We note that certain portions of the affidavits were given "oninformation and belief," but the relevant portions were given on personalknowledge. Both affidavits were given by Franklin K Moss, the Union'sattorney. In his 27 August 1986 affidavit,par. 8,he stated that "[o]nThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentThe Company's answer, denies that the Union re-quested it to bargain with it; denies that the Unionrequested the names and addresses of the unit em-ployees; and denies that the information is neces-sary for and relevant to the Union's performance ofits function as collective-bargaining representative.The General Counsel argues that all material issueshave been or could have been previously decided.We agree with the General Counsel.The record, including the record in Case 29-RC-5495, reveals that an election was held 11 Sep-tember 1981 pursuant to a Stipulated ElectionAgreement. The tally of ballots shows, that of ap-proximately 13 eligible voters, 5 cast votes for and5 against the Union; there were 3 determinativechallenged ballots.On 17 September 1981 the Respondent and thePetitioner filed objections to the election. On 10November 1981 the Regional Director issued aReport on Challenged Ballots and Objections,Order Consolidating Cases and Notice of Hearing.2On 20 November 1981 the Respondent filed excep-tions to the report.On 15 March 1982 the Board issued an unpub-lishedDecision and Direction directing that otherissuesbe considered as part of the hearing. On 5August 1983 Judge D. Barry Morris issued a deci-sion in which he concluded that two of the' chal-lenged employees, Libynski and Nannery, had beendischarged in violation of Section 8(a)(3) of theAct.3 Judge Morris stated that "it is likely theopening and counting of these [two] challengedballotswillproduce a conclusive result." Thejudge recommended that Case 29-RC-5495 be sev-ered and remanded to the Regional, Director. TheRespondent filed exceptions.On 10 September 1984 the Board remanded theseproceedings ' to Judge Morris, consolidating themwith Cases 29-CA-9764 and 29-CA-9811. On 29November 1984 Judge Morris issued a supplemen-tal decision in which he reaffirmed his earlier rul-ings.The Respondent filed exceptions and a sup-porting brief.August 8, 1986, I caused to be mailed to Synergy Gas Corporation bycertifiedmail, return receipt requested, the letter annexed as Exhibit F.To date, I have received no response."This letter requested that the Re-spondent bargain with the Union and furnish it with information.We find that both the Respondent's contentions lack merit.2 Cases 29-RC-5493 and 29-RC-5494 and Cases 29-CA-9116 and 29-CA-9117were consolidated with the present case for the purpose of ahearing before an administrative law judgeS The third determinative ballot was cast by employee Trypaulik.283 NLRB No. 100 GLOVER BOTTLED GAS CORP.On 11 June 1985 the .Board affirmed JudgeMorris' recommendation and ordered Case 29-RC-5495 severed and remanded to the Regional Direc-tor.4On 22 January 1986 the Regional Directoropened the ballots of Libynski and Nannery; bothballotswere for the Union. The revised tally ofballots shows seven votes for the Union, fiveagainst,withone nondeterminative challengedballot.5On 6 February 1986 the Acting Regional Direc-tor issued a certification "of representative certifyingtheUnion as the exclusive collective-bargainingrepresentative of the employees in the unit foundappropriate.By letters dated 9 April, 28 July, and 8 August1986 the Union requested that the Respondent bar-gain, and since 9 April 1986 the Respondent has re-fused to bargain with the Union. By letters dated 1July 1986 and 8 August 1986 the Union requestedthe names and addresses of the employees in thebargaining unit, and since 1 July 1986 the Respond-ent has failed to provide the Union with the em-ployees' names and addresses.6It is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, I a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated) in a prior representation proceeding. SeePittsburghGlass Co. v.NLRB,313 U.S. 146, 162(1941); Secs. 102.67(f) and 102.69(c) of the Board'sRules and Regulations.All issues raised by the Company were or couldhave been litigated in the prior representation pro-ceeding. The, Company does not offer to 'adduce ata hearing any newly discovered and previously un-available evidence.We do not find any special cir-cumstances that would require the Board to reex-amine thedecision made in the representation pro-ceeding.We therefore find that the Company hasnot raised any issue that is properly litigable in thisunfair labor practice proceeding. Accordingly wegrant the Motion for Summary Judgment. -On the entire record,' the Board makes the fol-lowing4 275 NLRB 658 (1985).S The Regional Director served on the parties a revised tally of ballotsthat showed that a majority of the employees in the stipulated unit select-ed the Union as their collective-bargaining representative.In its answer,the Respondent,denied that it was asked to bargainwith the Union and that the Union requested the employees'names andaddresses.We note that the Union made its requests in writing, and therequests were forwarded to the Respondent by certified mail, return re-ceipt requested.FINDINGS OF FACT657I.JURISDICTIONThe Company, a New York corporation, is en-gaged in the sale of propane gas at its facility inPatchoque, New York, where during the past yearitpurchased and caused to, be transported and de-livered to its place of business in excess of $50,000worth of goods and materials located outside of theState of New York.7 We find that the Company isan employer, engaged in commerce within themeaning of Section 2(6) and (7) of the Act and -thatthe Union is a labor organization within the mean-ing of Section 2(5) of the Act.H. ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held 11 September 1981,the Union was certified on 6 February 1986 as thecollective-bargaining representative of the employ-ees in thefollowing appropriate unit:All full-time and regular part-time office cleri-cal employees employed by the Employer atitsPatchoque, New York location; excludingall temporary employees, guards and supervi-sors asdefined in the Act.The Unioncontinuesto be the exclusiverepresent-ativeunder Section9(a) of the Act.B. Refusal to BargainSince 9April 4986the Union has requested theCompany tobargain.Since 9 April 1986 the Com-panyhas refused.We find that this refusalconsti-tutes an unlawfulrefusal tobargain inviolation ofSection 8(a)(5) and (1) of the Act.Since 1July 1986, the Union has requested theRespondent to provide it ' withthe names and ad-dresses ofthe employeesin the bargaining unit de-scribed abovein sectionII,A; suchinformation isnecessaryand relevant to the Union's performanceof its function as collective-bargainingrepresenta-tive.CONCLUSIONS OF LAwBy refusing on 9 April 1986 to bargain with theUnion as the exclusive collective-bargaining repre-sentative of employees in the appropriate unit, andby refusing since 1 July 1986 to provide the Unionwith the names and addresses of the unit employ-' In its answer, the Respondentdenied that its principallocation wasPatchoque,New York,and that it is engaged in the nonretail sale of pro-pane gas. Counsel forthe General Counelstates thathe does notcontestthese denials.We find that, as the Respondent admittedbeing engaged ininterstate commerce,the denials do not raise issues requiring a hearing. 658'DECISIONS OF THE NATIONAL- LABOR RELATIONS BOARDees, the Respondent has engaged in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and(1) and Section2(6) and (7)of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request- with theUnion, and, if an understanding is reached,- toembody the understanding in a signed agreement;and to "provide the Union with the names and ad-dresses of the unit employees.8To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datetheRespondent begins to bargain in good faithwith the Union.Mar-Jac Poultry Co.,136 NLRB785 (1962);-Lamar Hotel,140NLRB 226, 229(1962), enfd. 328 F.2d` 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964);Burnett ConstructionCo. 149 NLRB 1419, 1421 ('1964), enfd. 350 F.2d57 (10th Cir. 1965).-ORDERThe National Labor Relations Board orders thatthe Respondent, Synergy Gas Corporation a/k/aGlover Bottled Gas Corp., Patchoque, New York,its officers, agents, successors, and assigns, shall1.Cease and desist from(a) -Refusing to bargain with Local 282, Interna-tional Brotherhood of Teamsters, Chauffeurs, War-ehousemen and Helpers of America as the exclu-sive bargaining representative of the employees in,,the bargaining unit.(b)Refusing to provide the Union with thenames and addresses of the employees in, the unit.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement: ,All full-time and regular part-time office cleri-cal employees employed by the Employer atitsPatchoque, New York location; excluding8The General Counsel's request for a visitatorial clause is denied, assuch a clause is not necessary in the circumstances of this case.all temporary employees, guards and supervi-sors asdefined in the Act.(b)Provide the Union with the names and ad-dresses of the unit employees.{c) Post at its facility in Patchoque, New York,copies of the attached notice marked "Appendix."'Copies of the notice, on forms provided by the Re-gional Director for Region 29, after being signedby the Respondent's authorized representative,shallbe posted by- the Respondent immediatelyupon receipt and maintained, for 60 consecutivedays in conspicuous places including all places,where notices to employees are customarily posted.'Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(d) _ Notify the Regional Director in writingwithin 20 days from the date of this Order what"steps the Respondent has taken to comply.'-9 If this Order is enforced by a judgment of a United States court ofappeals, the wordsin the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a-Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."-APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER- OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations, Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with Local 282,InternationalBrotherhood of Teamsters;, Chauf-feurs,Warehousemen and Helpers of America asthe exclusive representative of the employees in thebargaining unit.WE WILL NOT refuse to provide the Union withthe names and addresses of the unit employees.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the` exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All full-time and regular part-time office cleri-cal employees employed by the Employer atitsPatchoque, New York location; excludingall temporary employees, guards and supervi-sors as defined in the Act. GLOVER BOTTLED GAS CORP.659WE WILL provide the Union withthe names andaddresses of the unit employees.SYNERGY GAS CORPORATION A/K/AGLOVER BOTTLED GAS CORP.